Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prociw (US-Pub 20160376997) in view of Ott (US-Pub 2016/0003556) and McMahan (9649690). 
Regarding claims 1 and 2, Prociw discloses a method of making a fuel injector system (102, fig 2) comprising: additively manufacturing (par. 0026 talks about additively manufacturing the structure as one integral part) a circumferentially extending outer support (132, fig 2) together with a circumferentially extending inner support (132, fig 2), a feed arm (122, fig 2) extending radially between the inner 5support and the outer support.
Prociw does not disclose a heat shield extending around the feed arm from the outer support to the inner support wherein the heat shield is spaced apart from the feed arm with an insulative gap, wherein the additively manufacturing includes building in an axial direction beginning from downstream portions of the inner and outer supports, wherein additively manufacturing includes forming the feed arm with a plurality of vaulted chambers therein defined between columns, wherein the columns are attached to the heat shield, and further comprising at least one of: breaking the columns apart from the heat shield using thermal expansion and/or contraction; and/or 15machining the columns apart from the heat shield, forming one or more apertures through the heat shield.
Ott teaches a heat shield (59, fig 2) extending around the entire feed arm wherein the heat shield is spaced apart from the feed arm with an insulative gap (70, fig 2), wherein additively manufacturing includes forming the feed arm with a plurality of vaulted chambers (area between base portions 80 of the breakable base portions, fig 4, there are multiple along the length of the feed arm as seen in fig 2 meaning that they would have vaulted chambers between the gaps) therein defined between columns (82, fig 4), wherein the columns are attached to the heat shield, and further comprising at least one of: breaking the columns apart from the heat shield using thermal expansion and/or contraction (88, fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feed arm disclosed by Prociw by additively manufacturing a heat shield from the outer to inner support of the nozzle, and providing a plurality of columns extending from the feed arm to the heat shield, and breaking the columns apart from the heat shield using thermal expansion based on the teachings of Ott. Doing so would limit the thermal conduction by isolating the feed tube (par. 0005), as suggested by Ott.
McMahan teaches additively manufacturing a fuel injector (12, fig 2) by building in an axial direction (42, fig 2) beginning from a downstream direction (col 6, lines 55-62, the nozzle is built in the opposite direction of fuel flow 42 which flows downstream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of building the fuel injector disclosed by Prociw by starting to build it from the downstream direction (fig 1, the supports are the most downstream portion of the injector so the supports would be built first) based on the teachings of McMahan. Doing so would allow the nozzle to be constructed with the desired layering (col 6, lines 55-60), as suggested by McMahan.

Regarding claim 4, Prociw discloses wherein additively manufacturing includes forming vaulted manifold portions of fuel passages in the outer support (118, fig 4).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prociw as modified by Ott and McMahan as applied to claim 3 above, and further in view of Wolfe (9784187).
Regarding claim 3,  Prociw as modified by Ott and McMahan does not disclose wherein additively manufacturing includes forming vaulted weight reduction voids within the inner support.
Wolfe discloses forming weight reduction voids within the support structure of a manifold (240, fig 8). One of ordinary skill in the art would recognize that these weight reduction voids could be put in both the inner and outer supports of Prociw to reduce the overall structure weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner support disclosed by Prociw as modified by Ott and McMahan by adding weight reduction voids based on the teachings of Wolfe. One of ordinary skill in the art would recognize that weight reduction voids could be put in an entire support structure to reduce overall weight of the structure, which is imperative to minimize in a turbine engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741